*459ON MOTION FOR REHEARING.
HAWKINS, Judge.
The State insists in its motion for rehearing that we were in error when we predicated a reversal on bill of exception number eight. We have again reviewed the record. It is quite natural that the story told by the witness Peel invited criticism from appellant’s counsel. The witness claimed upon this trial that at the time of the killing he had seen appellant get a butcher knife from the kitchen and drop it by the body of deceased. He averred that he had related this incident to counsel for the State prior to a former trial, notwithstanding which he had not then been called by the State as a witness. The conditions thus arising naturally led to observations from appellant’s counsel as to the weight which the jury should give to Peel’s evidence. Any reply which counsel for the State could legitimately make was of course appropriate, but the assertions in argument that Peel’s statement was true, may by one of State’s counsel to whom Peel claimed to have reported the incident prior to the other trial, occurs to us to have been the statement of a fact by counsel hot under oath, the effect of which was the assumption by counsel of responsibility for not having used Peel as a witness on the former trial, thereby attempting to relieve Peel of the effect of criticism directed at his evidence. We are not impressed that State’s counsel’s announcement was a proper reply to argument of appellant’s attorneys.
Believing the case was properly disposed of originally, the State’s motion for rehearing is overruled.

Overruled.